Citation Nr: 0208985	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to July 
1946 and from December 1946 to December 1951.  He died in 
September 1998.  The appellant is his widow.

This appeal originates from a November 1998 rating decision 
that denied the appellant's claim for service connection for 
the cause of the veteran's death.  The appellant filed a 
notice of disagreement in December 1998 and in March 1999 the 
RO issued the appellant a statement of the case.  In April 
1999, the appellant perfected the appeal to the Board of 
Veterans Appeals (Board) by filing a substantive appeal (VA 
Form 9, Appeal to the Board of Veterans' Appeals).  

This case was previously before the Board in January 2001 at 
which time it was remanded to the RO for further development 
(to include obtaining a medical opinion).  After 
accomplishing the additional development, the RO continued 
the denial of the claim; hence, it has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  According to the death certificate, the veteran's death 
in September 1998 was due to widespread cancer of the 
colorectum.  Other significant conditions that contributed to 
death but did not result in the underlying cause were listed 
as renal failure and liver failure.  

2.  At the time of the veteran's death, service connection 
was in effect for infectious hepatitis, evaluated as 10 
percent disabling, and for cystitis, evaluated as zero 
percent disabling.

3.  Cancer of the colorectum, with eventual renal failure and 
liver failure, was first shown many years after service, and 
there is no competent evidence of a medical relationship 
between that condition and either service or a service-
connected disability; the only medical opinion on this point 
militates against the claim.


CONCLUSION OF LAW

A disability of service origin did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.  

Through the March 1999 statement of the case, October 2000 
and January 2002 supplemental statements of the case, the 
January 2001 Board remand, and various correspondence from 
the RO, the appellant and her representative have been 
notified of the law and regulations governing entitlement to 
the benefit she seeks, the evidence which would substantiate 
her claim, and the evidence which has been considered in 
connection with her appeal.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim, and provided ample 
opportunity to submit information and evidence.  Further, in 
a January 2001 letter, the RO not only advised the appellant 
of the passage of the VCAA and the duties imposed on the 
agency pursuant thereto, but notified her of what the 
evidence had to show to establish entitlement for service 
connection for the cause of the veteran's death, what 
evidence had already been obtained, what evidence the 
department was planning on obtaining, and what evidence and 
information the appellant could submit to support the claim.  
Thus, the Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  The appellant was 
provided the opportunity to attend a hearing.  In addition, 
the RO arranged for the veteran's claims file to be reviewed 
by a VA physician for the purpose of obtaining a medical 
opinion addressing the etiology of the veteran's fatal 
colorectal cancer, with metastasis to the liver, and the 
impact, if any, that these conditions had on his service-
connected disabilities.  Also, the RO has obtained all 
relevant medical records that have been identified, to 
include the veteran's private terminal records from the New 
Hanover Regional Medical Center.  Significantly, the Board 
notes that neither the appellant nor her representative has 
identified, and the record does not otherwise suggest, any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability is one due to disease 
or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence may be 
presumed for certain chronic diseases, to include malignant 
tumors, which become manifest to a compensable degree within 
a prescribe period after service, one year for malignant 
tumors.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The appellant contends that the veteran's service-connected 
liver disease contributed to his death by weakening the liver 
and making the liver more susceptible to the metastasis of 
colorectal cancer, the condition which resulted in the 
veteran's death.  The veteran's death certificate shows that 
he died on September [redacted], 1998, at age 72, from widespread 
cancer of the colorectal with renal and liver failure.  An 
autopsy was not performed.  At the time of the veteran's 
death, service connection was in effect for infectious 
hepatitis, evaluated as 10 percent disabling, and cystitis, 
evaluated as zero percent disabling.

A review of the record shows that the veteran was 
hospitalized during service in October 1945 for evaluation of 
lower abdominal pain.  He denied frequency, dysuria or 
hematuria.  Physical examination revealed no kidney 
tenderness, but a positive Murphy sign on the left; pressure 
elicited suprapubic pain.  A urinalysis was negative. An x- 
ray of the kidneys, ureters and bladder was negative.  Pyuria 
was the only positive finding when the veteran was examined 
shortly before discharge from hospitalization.  The diagnosis 
was acute cystitis.

The veteran was later admitted to the hospital during service 
in March 1951, complaining of abdominal cramping, anorexia, 
nausea, and vomiting. Several days after the veteran's 
admission to the hospital, it was found that he had dark 
urine, and scleral icterus was apparent at the end of the 
first week. Physical examination showed that the liver edge 
was tender and palpable two fingerbreadths below the right 
costal margin. The diagnosis was infectious hepatitis with 
jaundice.

On VA examination in December 1954, the veteran related that 
he had experienced a relapse of infectious hepatitis three 
months before. He also complained of some nocturia, burning 
on urination, and pain over the bladder region. He reported 
urgency, but denied frequency; he sometimes had trouble 
holding his water. The diagnoses were history of infectious 
hepatitis; history of cystitis.

A VA examination was conducted in June 1960. As to hepatitis, 
the veteran indicated that the last acute flare-up of 
hepatitis had occurred in 1954. He denied jaundice or a 
recurrence of flare-ups of hepatitis. Physical examination 
revealed that the veteran's skin and sclera were clear. 
Moderate tenderness was present in the right upper quadrant, 
with considerable local spasm. The liver and spleen were not 
enlarged. As to cystitis, the veteran related that episodes 
of renal colic had eventually necessitated surgery in 1959 
for removal of a renal stone from the left ureter. Currently, 
he complained of chronic ache in the left groin, with 
considerable urgency, but no further definite episodes of 
renal colic. The diagnoses were residuals of hepatitis; 
postoperative residuals of left ureteral calculi.

Subsequently added to the record were extensive clinical 
records, dated from 1995 through 1998, reflecting the 
veteran's treatment by private medical sources.  These 
records show that the veteran had developed colorectal 
cancer, with metastasis to the liver and abdominal contents.  

The veteran's terminal hospital records from New Hanover 
Regional Medical Center show that the veteran was admitted on 
September 11, 1998, with end-stage colorectal cancer 
metastatic to the liver and lung, with florid ascites, renal 
failure and liver failure.  The record notes that the veteran 
had been under able care of Hospice of the Lower Cape Fear 
for the past several weeks.  He was brought to the emergency 
room due to increasing shortness of breath, restlessness and 
discomfort.  According to the discharge summary, the veteran 
died peacefully on September [redacted], 1998.  His diagnoses at the 
time of death were wide spread colorectal cancer, 
adenocarcinoma of liver and renal failure, and history of 
congestive heart failure and coronary artery disease, 
inactive.

As previously stated, in order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred or aggravated in service 
either caused or contributed substantially or materially to 
cause death.  In this case there is simply no such evidence.  
That is, the medical evidence does not establish a 
relationship between the veteran's service and the fatal 
colorectal cancer, which was diagnosed many years after 
service, nor does it show that the veteran's service-
connected infectious hepatitis or cystitis in any way 
contributed to his death.  In fact, the record contains a 
medical opinion in October 2001 that specifically negates a 
relationship between the veteran's fatal colorectal cancer 
and service or his service-connected disabilities.  In this 
regard, the Chief of Administrative Medicine at a VA medical 
clinic in Winston-Salem, North Carolina, after reviewing the 
veteran's claims file, opined in October 2001 that while the 
veteran's colorectal cancer developed some time prior to the 
tumor found in "1990", it was not likely that it developed 
in the early 1950s when the veteran was in service or was 
otherwise related to service.  He went on to opine that 
neither the veteran's service-connected infectious hepatitis 
or cystitis aided or lent assistance to the veteran's death 
from metastatic colorectal carcinoma.  He also noted that 
while there was some indication from the record that the 
veteran had some sort of relapse from Hepatitis A in December 
1954, it was not clear whether this was a statement by the 
veteran or whether it was a medical diagnosis by a physician 
since hepatitis A did not usually relapse since there was no 
chronic form of the disease.

In short, the only evidence offered in support of a 
connection between the veteran's death and service or his 
service-connected disabilities consists of the appellant's 
lay assertions.  Such assertions may constitute sufficient 
evidence when the issue is factual in nature.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  However, in this case, 
the question is medical and requires an opinion from one 
competent to render such an opinion.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  In this 
case, in the only medical opinion to address the issue of 
service connection for the cause of the veteran's death is 
the October 1991 opinion by the VA Chief of Administrative 
Medicine, who found no relationship between the veteran's 
fatal colorectal carcinoma with liver and renal failure and 
either service or his service-connected disabilities.  Thus, 
the only medical opinion of record to directly address 
whether such a relationship existed militates against the 
claim.

Under these circumstances, the Board must conclude that a 
disability of service origin did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
As such, the criteria for service connection for the cause of 
the veteran's death have not been met, and the claim must be 
denied.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309, 3.12.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

